UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4366
JOSEPH E. DOTTS,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
                  Irene M. Keeley, District Judge.
                            (CR-99-12)

                  Submitted: September 26, 2000

                      Decided: November 14, 2000

 Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

G. Patrick Stanton, Jr., STANTON & STANTON, Fairmont, West
Virginia, for Appellant. Melvin W. Kahle, Jr., United States Attorney,
Sherry L. Muncy, Assistant United States Attorney, Elkins, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. DOTTS
                                OPINION

PER CURIAM:

   Joseph E. Dotts appeals his conviction for possession of a firearm
by a felon, in violation of 18 U.S.C.A. § 922(g)(1) (West 2000). Dotts
reserved in his conditional plea agreement the right to appeal the dis-
trict court’s denial of his motion to suppress. We have reviewed the
parties’ briefs, the joint appendix, and the district court’s order
accepting the recommendation of the magistrate judge in light of the
applicable standard of review, see United States v. Simons, 206 F.3d
392, 398 (4th Cir. 2000), and find no reversible error.

   Although Dotts asserts on appeal that the magistrate judge erred in
finding the officers’ version of events credible, it is the role of the fact
finder to observe witnesses and weigh their credibility during pretrial
motions to suppress, and we accord great deference to these findings.
See United States v. Murray, 65 F.3d 1161, 1169 (4th Cir. 1995). We
agree with the conclusions of the magistrate judge and the district
court that there was no violation of the "knock and announce" require-
ment. See United States v. Dotts, No. CR-99-12 (N.D.W. Va. Aug.
24, 1999) (order denying motion to suppress).

   Accordingly, we affirm Dotts’ conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                              AFFIRMED